Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 12/3/2021
Claims pending in the case: 1-20
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 9-11, 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20140208262) in view of Pasupathi (US 20180018930).
Pasupathi was cited by examiner as relevant art in the prior office action.

Regarding claim 1, Huang teaches an electronic device comprising: a display; and a processor, wherein the processor is configured to: 
display a multi-window in a display region of the display (Huang: Fig. 4: display multi window. The screen shown in Fig. 4 may be interpreted to have 3 display regions with 2 windows in each vertical display region)
identify a position of a user input (Huang: Fig. 4: [37-38]: receive user input in first region selecting a window), 
receive an input related to a size change of the window (Huang: Fig. 5: [37-38]: receive user input in first region to increase size of top window in this region), and 
change a size of the window and display a window corresponding to the identified position of the user input in the display region of the display (Huang: Fig. 6-7: [43]: based on drag input, size of the first display region increased to cover both the first and the second display regions).
However Huang does not specifically teach, 
receive an input related to a size change of the display region of the display, and 
change a size of the display region of the display and display a window corresponding to the identified position of the user input in the display region of the display wherein the size of the display region of the display is changed by extension or reduction of a housing of the electronic device.
Pasupathi teaches, 

wherein the size of the display region of the display is changed by extension or reduction of a housing of the electronic device (Pasupathi: [3, 28, 53, 56, 58]: size of the screen may be extended by using auxiliary panels; [56]: screen size reconfiguration may be triggered by changes that require a larger screen; [58]: selecting or initiating  a particular application may trigger size change of the screen).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Pasupathi because the combination would not only enable the user to change a size of a selected window manually but also enable changing the size of the window automatically based on user action within a window. The combination would also enable increasing not only the size of the window but also the size of the screen region by using panels for better viewing. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable leveraging variable screen sizes and facilitate flexibility and versatility of electronic display devices (see Pasupathi [2]).

Regarding claim 2, Huang and Pasupathi teach the invention as claimed in claim 1 above and further, wherein the input related to the size change of the display region of the display comprises an input for increasing the size of the display region of the display (Huang: Fig. 4-7: [38-43]: drag out to increase size of region) (Pasupathi: [3, 28, 53, 56, 58]: size of the screen 

Regarding claim 3, Huang and Pasupathi teach the invention as claimed in claim 1 above and further, wherein the processor is further configured to identify a window corresponding to the position of the user input in the multi-window (Huang: Fig. 4-7: [38-43]: identify window to be enlarged) (Pasupathi: [58]: identify window with video).

Regarding claim 6, Huang and Pasupathi teach the invention as claimed in claim 2 above and further, wherein the processor is further configured to determine that the position of the user input is a boundary of the multi- window (Huang: [37]:  drag input in border of window) (Pasupathi: [56]: screen size reconfiguration may be triggered by changes that require a larger screen; [58]: selecting or initiating  a particular application may trigger size change of the screen.) It would have been obvious to use the user input of a window size increase by touch and drag as trigger to further increase the screen size.

Regarding claim 9, Huang and Pasupathi teach the invention as claimed in claim 1 above and further, wherein the input related to the size change of the display region of the display comprises an input for reducing the size of the display region of the display (Huang: [15-16, 47-48]:  drag input in border of window to increase or shrink window size) (Pasupathi: [3, 28, 53, 56, 58]: size of the screen may be extended or reduced by using auxiliary panels; [56]: screen 

Regarding claim 10, Huang and Pasupathi teach the invention as claimed in claim 9 above and further, wherein the processor is further configured to identify a window corresponding to the position of the user input in the multi-window (Huang: [15-16, 47-48]:  identify window being resized) (Pasupathi: [58]: identify window with the application that triggers size change of display).

Regarding claim 11, Huang and Pasupathi teach the invention as claimed in claim 10 above and further,  wherein the processor is further configured to display the identified window in a reduced display region of the display (Huang: [15-16, 47-48]:  drag input in border of window to increase or shrink window size) (Pasupathi: [3, 28, 53, 56, 58]: size of the screen may be extended or reduced by using auxiliary panels; [56]: screen size reconfiguration may be based on triggers).

Regarding Claim(s) 14, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 15-16, 19-20 this/these claim(s) is/are similar in scope as claim(s) 2-3, 6-7 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 4-5, 7-8, 12-13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20140208262) and Pasupathi (US 20180018930) in view of Cho (US 20140184526).

Regarding claim 4, Huang and Pasupathi teach the invention as claimed in claim 3 above and further, wherein the processor is further configured to display the identified window in an enlarged display region of the display (Huang: Fig. 4-7: [38-43]: drag out to increase size of region); 
Pasupathi (now added because of the amendment) also teaches an extended display region (Pasupathi: [3, 28, 53, 56, 58]: size of the screen may be extended by using auxiliary panels). 
However Cho does not specifically teach an extended display region.
Cho teaches, an extended display region (Cho: Fig. 4, [30, 57]:  window may be enlarged to cover to an extended display region formed by a second screen).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Pasupathi and Cho because the systems are in the field of expanding content as per user input. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable expanding content to extended screens to enable a bigger screen option to maximize user convenience (see Cho [28]).

Regarding claim 5, Huang, Pasupathi and Cho teach the invention as claimed in claim 4 above and further, wherein, in the window displayed in the extended display region of the display, a pre-extension window is extended and displayed or a hidden region of the pre-extension window is further displayed (Cho: [28, 30]: Second display screen extended) (Pasupathi: [3, 28, 53, 56, 58]: size of the screen may be extended or reduced by using auxiliary panels; [56]: screen size reconfiguration may be based on triggers).

Regarding claim 7, Huang, Pasupathi and Pasupathi teach the invention as claimed in claim 6 above and further, wherein the processor is further configured to display a predetermined window in the display region of the display (Huang: [41]:  display windows. It is obvious that the windows are for displaying application opened (predetermined) by the user) (Cho: [38]:  display applications predetermined by the user in windows) (Pasupathi: [3, 28, 53, 56, 58]: size of the screen may be extended or reduced by using auxiliary panels for predetermined windows such as videos or windows with reading applications).
The same motivation to combine the prior arts, stated above applies.

Regarding claim 8, Huang, Pasupathi and Cho teach the invention as claimed in claim 7 above and further, wherein the predetermined window comprises a window in which one of a home screen or a screen having a particular application executed thereon is displayed (Cho: [38]:  display applications predetermined by the user in windows) (Pasupathi: [3, 28, 53, 56, 58]: window with specific applications).

Regarding claim 12, Huang and Pasupathi teach the invention as claimed in claim 9 above but not,  wherein the processor is further configured to determine that the user input is positioned outside the display region of the display;
Cho teaches, wherein the processor is further configured to determine that the user input is positioned outside the display region of the display (Cho: [61-62]: extended display used if user input is located in the second display area).
The same motivation to combine the prior arts, stated above applies.

Regarding claim 13, Huang, Pasupathi and Cho teach the invention as claimed in claim 12 above and further, wherein the processor is further configured to display, in the reduced display region of the display, a multi-window displayed in a pre-extension display region of the display (Cho: [61-62, 68]: increase or reduce window size to be bigger than the first display or within the first display) (Pasupathi: [3, 28, 53, 56, 58]: size of the screen may be extended or reduced by using auxiliary panels).

Regarding Claim(s) 17-18 this/these claim(s) is/are similar in scope as claim(s) 4-5 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Response to Arguments
Applicants’ prior art arguments have been fully considered but since they pertain to the amended sections of the claim, they are considered moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176